Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtaining unit”, “selecting unit”, “determination unit”, and “creating unit” in claim 13 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
“obtaining unit” – paragraph [0023], CPU 101 executes an image processing method described in the present embodiment according to programs, executing paragraph [0024], the HDD 104 is where an album creating application program is stored, and paragraph [0039], candidate template obtaining unit,
“selecting unit” - paragraph [0023], CPU 101 executes an image processing method described in the present embodiment according to programs, executing paragraph [0024], the HDD 104 is where an album creating application program is stored, and paragraph [0040], selecting unit, 
“determination unit” - paragraph [0023], CPU 101 executes an image processing method described in the present embodiment according to programs, executing paragraph [0024], the HDD 104 is where an album creating application program is stored, and paragraph [0042], template determining unit , and 
“creating unit” - paragraph [0023], CPU 101 executes an image processing method described in the present embodiment according to programs, executing paragraph [0024], the HDD 104 is where an album creating application program is stored, and paragraph [0043], layout creating unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-20 are directed to image processing method, image processing apparatus, and non-transitory computer readable storage medium storing a program of the same. Claims 1, 13, and 20 identifies/identify the uniquely distinct features of “a determining unit configured to, in a case where a similarity between the model image in the model template for a processing target and the similar image selected by the selecting unit as an image similar to the model image is smaller than a predetermined threshold, determine which of the model template for the processing target and the candidate template is to be used as a template for processing of the processing target; and a creating unit configured to create a layout by placing, on the template thus determined, an image similar to an image placed on the template thus determined”. The closest prior art Noguchi (US 2021/0203791) teaches image processing apparatus, an image processing method, and an image processing program for relatively easily creating an album similar to an example album are provided. A page (74) of an example album is displayed in a page display region (70), and one example image (80) among images pasted on the page (74) is displayed in an example image display region (80). An image (I1) similar to the example image (80) is displayed in a selected image region (90). In a case where a decision button (91) is clicked, the image (I1) is pasted at a position at which the example image is pasted. Similarly, an album is created by finding images similar to example images (Ir101 to Ir104) and the like pasted in an image pasting region. The album similar to the example album is created (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Saito (US 2018/0146105) teaches information processing apparatus includes an acquisition unit that acquires information regarding image quality of an image, an arrangement unit that arranges the image on one or a plurality of pages, a comparison unit that compares the information regarding image quality of a plurality of the images arranged on the pages, for each page, and a notification unit that performs notification, if there is a difference in the image quality of the plurality of the images arranged on the pages as a result of the comparison (Abstract).
Chi et al. (US 2009/0089312) teaches receiving a query, determining a category identifier for the query and retrieving a category template corresponding to the category identifier for the query. At least one template query is performed, the template query corresponding to a request for data specified by the category template, and a template module is generated that comprises the data retrieved by the template query. The template module is combined with a search results page responsive to the query for display to a user (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675